Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A2 (polaxamer 188) in the reply filed on 11/17/21 is acknowledged.  The traversal is on the ground(s) that according to PCT Rule 13, claims with different categories do not lack unity; a lack of unity exists only if a common technical feature lacks novelty or is obvious; the Examiner has not provided evidence that the claimed feature fail to form a single general inventive concept.  This is not found persuasive because the restriction is based on mutually exclusive species, not a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected group C; Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected group D1; there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/21.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 2, solvent make-up A (see page 11 of instant specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims are objected to because of the following informalities:  "of from" is not grammatically correct; commas should not be present in pressure measurements; the symbol “>” should be removed from the claims; the repeated use of “or” in claims 25-26 is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the eluent recycling zone".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  
Claim 28 recites the limitation "the first and the second process cycle".  There is insufficient antecedent basis for this limitation in the claim.  These terms have not previously been defined.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 15-16, 18-19, 21-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch). 
In regard to claim 1, Emanuele teaches a process for purification of polyether block copolymers comprising polyoxyethylene and polyoxypropylene moieties (abstract; C13/L46 to C15/L27; C15/L65-67; C19/L5-8; C19/L34-64; Example I).  Emanuele teaches multi-column size-exclusion chromatography apparatus (abstract; C13/L46 to C15/L27; C15/L65-67; C18/L4-23; C19/L5-8; C19/L34-64; Example I; C20/L20-35).  Emanuele teaches gel permeation chromatography; however, also teaches any method known to one of ordinary skill in the art which gives the desired range of polyoxypropylene polymers can be used (C19/L50-64).  

Emanuele does not teach a counter current moving bed.  Emanuele does not teach recycling the depleted eluent from the solvent recovery zone into the process. 
Britsch teaches continuous separation methods, particularly simulated moving bed by size exclusion (gel permeation) chromatography (abstract).  Britsch teaches fractionation of polyethylene oxides (C4/L26-30).  Britsch teaches improved separation by molecular size due to continuity and automation (C4/L4-9).  Simulated moving bed is a continuous process and therefore solvent is recycled (C2/L27-34). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize simulated moving bed, as taught by Britsch, in the method of Emanuele as it is a known method of gel permeation (size exclusion) chromatography for the separation of polyethylene oxides.  One of ordinary skill in the art at the time the invention was 
In regard to claim 2, Britsch teaches the counter current moving bed is operated as a simulated or actual moving bed (abstract; C2/L27-34; C4/L4-9; C4/L26-30). 
In regard to claims 3-4, Emanuele teaches the eluent is an organic solvent (Example I, tetrahydrofuran).
In regard to claim 6, Emanuele teaches the stationary bed comprises a size exclusion chromatographic packing material (abstract; C13/L46 to C15/L27; C15/L65-67; C18/L4-23; C19/L5-8; C19/L34-64; Example I; C20/L20-35).  
In regard to claims 15-16 and 18, Britsch teaches pressure stable carriers (C3/L38-42). 
As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said pressure range, the precise pressure range would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pressure range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure range of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

claim 19, Emanuele teaches a mean particle size of the packing material in the range from 5 to 50 µm (Example I, C20/L20-36). 
Britsch teaches pressure stable carriers (C3/L38-42).  As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said pressure range, the precise pressure range would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pressure range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure range of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 21, Emanuele teaches the chromatographic separation is carried out at elevated temperatures in the range from 26 to 65 °C (Example I). 
In regard to claim 22, Emanuele teaches the first eluent portion and the second eluent portion are independently of each other subjected to a concentration step (Example I, Example II; C20/L20-64). 
In regard to claim 25, Emanuele teaches a first filter step prior to the separation chromatography by passing the feed mixture through a filter bed (Example VI, C21/L50-65). 
claim 26, Emanuele teaches a filter step after the separation chromatography by passing the depleted eluent through a filter (Example III, C20/L66 to C21/L11). 
In regard to claim 27, modified Emanuele does not explicitly teach a second simulated moving bed separation process cycle; however, mere duplication of process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 28, Emanuele teaches one or more eluent concentration steps  (Example III, C20/L66 to C21/L11),  Emanuele does not explicitly teach first and second process cycles; however, mere duplication of process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 29, Emanuele teaches the polyether block copolymers comprising polyoxyethylene and polyoxypropylene moieties are poloxamer 188 (Example I). 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch), as evidenced by machine translation DE 43 16136 by Werner (Werner), further in view of U.S. Patent Publication No. 2010/0285596 by Yu et al. (Yu). 
In regard to claim 5, modified Emanuele teaches the limitations as noted above.  Modified Emanuele does not teach the eluent is methanol.  Yu teaches known alternative organic solutions for eluents in chromatography ([0069]).  Yu teaches methanol and tetrahydrofurn are organic solvents which can be used as chromatography eluents ([0069]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute methanol, as taught by Yu, in the process of modified Emanuele as tetrahydrofurn and methanol are known alternative organic eluents used in chromatography. 
In regard to claim 9, modified Emanuele teaches the limitations as noted above.  Further, Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). Werner teaches the stationary bed comprises as a packing material an inorganic adsorbent selected from the group consisting of silica modified with diols (pg. 2). 
Modified Emanuele does not teach the stationary bed is pre-treated with methanol until stable retention times are acheived.  Yu teaches known alternative organic solutions for eluents in chromatography ([0069]).  Yu teaches methanol and tetrahydrofurn are organic solvents which can be used as chromatography eluents ([0069]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute methanol, as taught by Yu, in the process of modified Emanuele as tetrahydrofurn and methanol are known alternative organic eluents used in chromatography.  One of ordinary skill in the art would be motivated to treat the stationary phase until desired conditions are met. 
Claims 7-8, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch), as evidenced by machine translation DE 43 16136 by Werner (Werner). 
In regard to claim 7, modified Emanuele teaches the limitations as noted above. Emanuele teaches the stationary bed comprises a packing material to separate 
In regard to claim 8, modified Emanuele teaches the limitations as noted above. Emanuele teaches the stationary bed comprises a packing material to separate polyoxypropylene and polyoxyethylene copolymers (abstract).  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). Werner teaches the stationary bed comprises as a packing material an inorganic adsorbent selected from the group consisting of silica modified with diols (pg. 2). 
In regard to claim 10, modified Emanuele teaches the limitations as noted above.  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1).  Werner teaches the pore size is 500 to 4000 angstroms (pg. 2; equivalent to 50 to 400 nm).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
claim 11, modified Emanuele teaches the limitations as noted above.  Emanuele teaches the stationary bed comprises as a packing material with a mean particle size distribution of 5 to 1000 µm (Example I, C20/L20-36).  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). 
In regard to claim 12, modified Emanuele teaches the limitations as noted above.  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). Werner teahces the pore width is adapted for respective separation problem (pg. 1).  Werner teaches a process to adjust pore width (pg. 1).  Werner teaches the selection of the pore width for the respective separation problem is not critical and can easily be controlled by the polymerization conditions (pg. 1). 
As the separation efficiency is a variable that can be modified, among others, by adjusting said pore size, the precise pore size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore size in the process of modified Emanuele to obtain the desired balance between the separation efficiency and cost of production (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the In re Aller, 105 USPQ 223).
In regard to claim 17, modified Emanuele teaches the limitations as noted above.  Britsch teaches pressure stable carriers (C3/L38-42).  As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said pressure range, the precise pressure range would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pressure range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure range of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said particle size, the precise particle size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed particle size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in In re Aller, 105 USPQ 223).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch), as noted above, in view of U.S. Patent Publication No. 2014/0081054 by Day et al. (Day). 
In regard to claims 23-24, modified Emanuele teaches the limitations as noted above.  Further, Emanuele teaches the product is filtered (Example III, C20/L66 to C21/L11).  Emanuele does not teach the concentration step is carried out by evaporation, drying, distillation, liquid extraction, membranes, crystallization, adsorption, or other solvent recovery techniques. 
Day teaches separation systems utilizes filters or evaporators in order to enhance eluent recovery and maximize the concentration of the components in the product stream ([0072]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a step of evaporation, as taught by Day, in the process of modified Emanuele to further purify and concentrate the desired product to desired concentration levels.  Additionally, evaporation and filtration are known alternative post-concentration steps known by one of skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777